Exhibit 10.2

 

AMENDED AND RESTATED

DNA DREAMFIELDS COMPANY, LLC

OPERATING AGREEMENT

 

THIS AMENDED AND RESTATED OPERATING AGREEMENT (the “Agreement”) is entered into
effective as of May 1, 2005, between and among B-New, LLC, an Ohio limited
liability company (“BNEW”), TechCom Group, LLC, a Florida limited liability
company (“TechCom”), Buhler, Inc., a Minnesota corporation (“Buhler”), and
Dakota Growers Pasta Company, Inc., a North Dakota corporation (“Dakota”) (BNEW,
TechCom, Buhler and Dakota may be referred to herein as a “Member” and
collectively as the “Members”).

 

RECITALS:

 

WHEREAS, the Members are all of the members of DNA Dreamfields Company, LLC, an
Ohio limited liability company (the “Company”), as of the date hereof; and

 

WHEREAS, the Members have previously entered into a DNA, LLC Operating
Agreement, dated October 31, 2003, and have also entered into amendments to such
Operating Agreement adopted on February 9, 2004, October 25, 2004 and
November 6, 2004, with the original Operating Agreement dated October 31, 2003
as amended by the three amendments constituting the current LLC Operating
Agreement of the Company (collectively, the “Old Agreement”)

 

WHEREAS, the Members desire to amend certain rights and obligations relating to
the Company and their ownership thereof and, to the extent not modified by the
provisions of this Agreement, to restate the rights and obligations contained in
the Old Agreement;

 

WHEREAS, to reflect such amendments and the restatement of those provisions of
the Old Agreement which are intended to continue in full force and effect, the
Members desire to adopt this Agreement to replace the Old Agreement, with the
intention that this Agreement shall constitute the sole agreement of the Members
with respect to the internal operation and affairs of the Company;

 

WHEREAS, the Old Agreement is hereby terminated and replaced in its entirety
with this Agreement;

 

WHEREAS, as part of the amendments to the Old Agreement to be reflected in this
Agreement, the Members desire to appoint Dakota to manage the business and
affairs of the Company (in such role identified as the “Managing Member”) with
the rights and powers set forth throughout this Agreement;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.                                       Purpose.    The Company has been formed
to license the Technology (as hereinafter defined), and in connection therewith
to develop, manufacture in North America, and sell globally low digestible
carbohydrate pasta, rice and potatoes under the Dreamfields name (the “Brand”),
and to otherwise exploit and ultimately sell the Brand.

 

--------------------------------------------------------------------------------


 

2.                                       Capital Contributions.

 

(A)                              Previous Contributions and Ownership of Units

 

(i)                                     Each Member has contributed cash or
other assets to the capital of the Company and effective as of the date hereof
holds the number of membership units (“Units”) in the Company listed on Exhibit
A.

 

(ii)                                  Buhler shall contribute, when and as
needed, additional funds up to $128,683 for: development of science performed
internally or externally; and credential/claims development performed internally
or externally.  Such contributions shall be made by the payment by Buhler to the
Company of applicable invoices submitted by vendors of the Company and
applicable internal costs incurred by Buhler and accounted for by Buhler to the
Managing Member.  The aforementioned additional funds are the remaining part of
the additional capital contribution by Buhler in the aggregate amount of
$1,105,495 as agreed in the Old Agreement, and the $128,683 specified above
reflects Buhler’s contributions made and services performed for months ending
before April 1, 2005.

 

(iii)                               Buhler previously assigned and conveyed all
of its rights, title and interest in and to processing technology specifically
developed and applied for Dreamfields pasta to the Company as a capital
contribution.

 

(iv)                              BNEW previously assigned and conveyed all of
its rights, title and interest in and to the Brand to the Company as a capital
contribution.

 

(v)                                 TechCom previously granted the license to
the Technology to the Company, as more particularly described in
Section 6(E)(iii), as a capital contribution.

 

(vi)                              The historic capital contributions of the
various Members and the capital accounts of such Members, adjusted for the
transfers of Units, are reflected in the Ownership of Units stated on Exhibit A
and shall be determined in the accordance with the books and records of the
Company.

 

(B)                                Additional Contributions.  If at any time the
Company’s Members, by a “Super Majority” (as defined below in Section 6(A)(vii))
vote, shall decide, in good faith and in the best interests of the Company, that
additional equity contributions beyond that described in section (A) above are
required to further the purposes of the Company, then each Member shall be given
at least 30 days to contribute a portion of the amount of additional capital
required pursuant to a subscription for additional Units.  The purchase price
per Unit shall be determined by a Super Majority vote.  The number of Units to
which each Member shall be entitled to subscribe shall be equal to a fraction of
the total number of Units to be offered, the numerator of which shall equal the
then number of Units held by the Member, and the denominator of which shall
equal the then aggregate number of Units then held by all Members.

 

2

--------------------------------------------------------------------------------


 

(C)                                Capital Call Deficiencies.             In the
event a Member fails to subscribe for the full number of Units to which he is
entitled under the provisions of subsection (B) above within 30 days after
written notice (a “Capital Call Notice”), any other Member or Members who are
willing and able to make such contribution may do so in proportion to the then
respective number of Units held by them, or in such other proportion as they may
otherwise agree.

 

(D)          Loans by Members.  If, by a Super Majority vote, the Members agree
that the Company requires additional funds, any Member or Affiliate thereof may,
but shall not be obligated to, advance such funds.  Interest and similar charges
or fees for loans or other advancements made by a Member or Affiliate thereof
may equal but not exceed the amount which would be charged by unrelated lending
institutions on comparable loans for the same purpose in Cincinnati, Ohio, as
determined in good faith by the unanimous vote of the Company’s Members.  As
used herein, “Affiliate” means any person or entity who, directly or indirectly,
controls, is controlled by or is under common control with, the specified
person. The Members agree that except as expressly set forth herein, no Member
shall be obligated to make any capital contribution or loan to the Company after
the date hereof.

 

3.                                       Allocations; Distributions.

 

(A)                              Section 704 Capital Accounts.  Throughout the
term of the Company, a Section 704 Capital Account shall be maintained for each
Member.  Such Section 704 Capital Account shall be determined and maintained at
all times in strict accordance with all of the provisions of Treasury
Regulations § 1.704-1(b)(2)(iv), as amended from time to time.  In connection
with maintenance of such Section 704 Capital Accounts, the Company shall
maintain a set of books and records (the “Section 704 Books”) in accordance with
the accounting principles embodied in Regulation §1.704-1(b)(2)(iv), as amended
from time to time.

 

(B)                                Tax Basis Capital Accounts.  In addition to
the Section 704 Capital Accounts, the Company shall maintain a “Tax Basis
Capital Account” for each Member to reflect such Member’s interest in the
Company determined with respect to the adjusted basis for tax purposes of
Company assets, and in connection therewith shall maintain a set of books and
records (the “Tax Basis Books”) in accordance with principles of federal income
tax accounting.

 

(C)                                Additional Capital Accounts.  In addition to
the Section 704 Capital Accounts and the Tax Basis Capital Accounts, the Company
shall maintain additional capital accounts for each Member and such books and
records as the Managing Member deems appropriate.

 

(D)                               Asset Revaluation.  Upon a change in the
interest of a Member in the Company, the assets of the Company may, upon the
approval of the Company’s Managing Member, be revalued on the books of the
Company to reflect the fair market value of such assets at the time of the
occurrence of such event, and the Section 704 Capital Accounts of the Members
shall be adjusted in the manner provided in Treasury Regulations
§ 1.704-1(b)(2)(iv)(f) and (g).

 

3

--------------------------------------------------------------------------------


 

(E)                                 Allocations.

 

(i)                                     After giving effect to the special
allocation provisions hereof, and except as set forth in subsection (ii) below,
profits and losses shall be allocated among the Members in proportion to their
respective Units.

 

(ii)                                  Notwithstanding anything contained herein,
any gain on sale of the Brand shall be allocated as necessary so that after
reducing the Members’ respective Section 704 capital accounts by any
distribution made or to be made pursuant to Section 3(F)(ii), and after then
allocating such gain, the Members’ respective Section 704 capital account
balances are in proportion to their respective Units.

 

(iii)                               The following special allocations shall be
made in the following order:

 

(a)                                  Minimum Gain Chargeback.  If there is a net
decrease in minimum gain, as such term is used in Regulation §1.704-2(d), for a
Company taxable year, then the Members shall be allocated items of income and
gain in accordance with Regulation §1.704-2(f).  This subsection (a) is intended
to comply with the minimum gain chargeback requirement in such section of the
Regulations and shall be interpreted consistently therewith.

 

(b)                                 Member Loan Minimum Gain Chargeback.  If
there is a net decrease in minimum gain attributable to nonrecourse liability,
as set forth in Regulation Section 1.704-2(i), for a taxable year, then any
Member with a share of such minimum gain shall be allocated items of Company
income and gain in accordance with such Regulation.

 

(c)                                  Qualified Income Offset.  If a Member
unexpectedly receives any adjustment, allocation, or distribution, described in
Regulation §1.704-1(b)(2)(ii)(d)(4), (5), or (6), items of income and gain shall
be specially allocated to such Member in an amount and manner sufficient to
eliminate, to the extent required by the Regulations, the Adjusted Capital
Account Deficit of such Member as quickly as possible.

 

(d)                                 Nonrecourse Deductions.  Nonrecourse
deductions, as such term is used in Regulation §1.704-2(c), for any fiscal year
or other period shall be specially allocated among the Members in proportion to
their respective Units.

 

(e)                                  Member Nonrecourse Deduction.  Any
deduction attributable to nonrecourse deductions, as such term is defined in
Regulation §1.704-2(i)(2), for any fiscal year or other period shall be
specially allocated to the Member who bears the risk of loss with respect to the
liability to which such nonrecourse deductions are attributable in accordance
with Regulation §1.704-2(i)(1).

 

(f)                                    Curative Allocations.  The allocations
set forth herein (the “Regulatory Allocations”) are intended to comply with
certain requirements of Regulation §1.704-1(b).  Notwithstanding any other
provision of this Section, the

 

4

--------------------------------------------------------------------------------


 

Regulatory Allocations shall be taken into account in allocating other Profits,
Losses and items of income, gain, loss and deduction among the Members so that,
to the extent possible, the net amount of such allocations of other Profits,
Losses and other items and the Regulatory Allocations to each Member shall be
equal to the net amount that would have been allocated to each such partner if
the Regulatory Allocations had not been taken into account.

 

(g)                                 With respect to property of the Company that
is in the Company’s Section 704 Books at a value that differs from the value of
such property as reflected in the Company’s Tax Basis Books, allocations of
income, gain, loss and deduction with respect to such property shall be shared
among the Members in a manner that takes into account the variations between the
Tax Basis Book value of such property and the Section 704 Book value of such
property in the same manner as variations between the adjusted tax basis and
fair market value of property contributed to a partnership are taken into
account in determining a partner’s share of tax items under Code Section 704(c).

 

(F)                                 Distributions.

 

(i)                                     Distributable Cash Flow from operations
shall be: (a) allocated among and distributed to the Members in proportion to
their respective Units; (b) calculated at least annually as of the end of each
year (and on any more frequent basis determined by the Company’s Managing
Member); and (c) distributed to the Members not later than 90 days after the end
of each year.

 

(ii)                                  Distributable Cash Flow from the sale of
the Brand shall be:  (a) allocated as follows:  26.61% to BNEW; 13.30% to
TechCom; 39.63% to Dakota; and 20.46% to Buhler;  (b) distributed to the Members
not later than 30 days after the receipt of the price therefore, provided that
if the price is anything other than cash, the Company may delay distribution
until such time as the price is converted into cash.

 

(iii)                               As used herein, the term “Distributable Cash
Flow” means cash revenues without deduction for depreciation, but after
deducting cash funds used to pay all other expenses, debt payments, obligations,
capital improvements and replacements and after deducting additional cash funds
in such amounts that the Company’s Managing Member determines are appropriate to
retain as a reserve for contingencies.

 

(G)                                754 Election.  The Company may elect,
pursuant to Internal Revenue Code Section 754, to adjust the basis of the
Company property when a Member sells his interest in the Company.  If this
election is made, then to the extent an adjustment to the adjusted tax basis of
any Company asset pursuant to Internal Revenue Code Sections 734(b) or 743(b) is
required, such adjustment to the Section 704 Capital Accounts shall be treated
as an item of gain or loss, as the case may be, and such gain or loss shall be
specially allocated to the Members in a manner consistent with Treasury
Regulations §1.704-1(b)(2)(iv)(m).

 

5

--------------------------------------------------------------------------------


 

(H)                               Liquidating Distribution.  The proceeds of any
liquidation sale upon the dissolution of the Company shall be applied and
distributed within 90 days after the closing of any such sale in the following
order of priority: (i) First, to creditors other than the Members; (ii) Second,
to the Members other than for capital; (iii) Third, to the Members in accordance
with the positive balance in the Section 704 Capital Accounts of each Member as
such Section 704 Capital Account is determined after making all adjustments
thereto for the taxable year of the Company during which the liquidation
occurred, as are required by Regulation §1.704-1(b), such adjustments to be made
within the time specified in the Regulations.

 

4.                                       Transfers.

 

(A)                              Right of First Refusal.  No Member shall sell,
assign or transfer his Units to any person, unless the Member desiring to make
the transfer (hereinafter referred to as the “Transferor”) shall have first made
the offer to sell hereinafter described and such offer shall not have been
accepted.

 

(i)                                     The Transferor must first notify the
Company in writing, which notice (the “Notice”) shall consist of a statement of
the intention to transfer, the name and address of the prospective purchaser,
the number of Units involved in the proposed transfer, and the terms of the
transfer.

 

(ii)                                  Within 30 days after receipt of the
Notice, the Company may, at its option, and acting as determined by the
unanimous vote of the other Members, purchase all, but not less than all, of the
Units proposed to be transferred.  The Company shall exercise the election to
purchase by giving written notice thereof to the Transferor; failure to provide
such notice within the required time period shall constitute an election not to
purchase.  In any event, the election notice shall specify the date for a
closing of the purchase which shall not be more than 30 days after the date of
the election notice.

 

(iii)                               The purchase price which shall be paid to
the Transferor by the Company shall equal the price set forth in, and shall
otherwise be on the terms contained in, the Notice.

 

(iv)                              If the Company does not elect to purchase all
of the Units proposed to be transferred, Transferor may make a bona fide
transfer to the prospective purchaser named in the Notice, subject to
subsection (B) below and provided such sale is made in strict accordance with
the terms therein stated.  However, if the Transferor shall fail to consummate
such transfer within 45 days following the expiration of the time herein
provided for election, such Units shall again become subject to all restrictions
of this Agreement.

 

(B)                                Consent of Members.  Notwithstanding anything
contained herein, no Member shall sell, transfer, convey, assign, pledge or in
any way encumber his Units in the Company, or any part thereof or interest
therein, without the unanimous written

 

6

--------------------------------------------------------------------------------


 

consent of all other Members.  If such consent is obtained, the transferee will
be admitted as a Member only if and when the following conditions are met:

 

(i)                                     The transferee must execute, and agree
to hold such Units subject to this Agreement; and

 

(ii)                                  The sale or transfer must comply with an
applicable exemption from the registration requirements of the Securities Act of
1933, as amended, and applicable state securities statutes and, if requested by
the Company, the transferor or transferee shall furnish the Company with an
opinion of legal counsel to such effect.

 

5.                                       Termination.

 

(A)                              Dissolution.  The Company shall be dissolved
upon the Termination of any Member, unless a majority-in-interest of the other
Members consent to continue the business of the Company within 30 days after the
date of Termination.

 

(B)                                Definitions.

 

(i)                                     As used herein, “Termination” means: (a)
a Bankruptcy Event; (b) a Member who is an individual dies or is adjudicated an
incompetent; (c) a trust that is a Member terminates; (d) a corporation, limited
liability company or partnership that is a Member dissolves; or (e) if an estate
is a Member, the distribution of the estate’s membership interest.

 

(ii)                                  As used herein, “Bankruptcy Event” means a
Member that does any of the following: (a) makes an assignment for the benefit
of creditors; (b) files a voluntary petition in bankruptcy; (c) is adjudicated a
bankrupt or insolvent; (d) files a petition or answer in any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief proceeding under any law or rule that seeks for itself any of those types
of relief; (e) files an answer or other pleading admitting or failing to contest
the material allegations of a petition filed against him or her in any
proceeding seeking the relief described in clause (d) of this subsection (ii);
(f) a period of 120 days has elapsed after the commencement against the Member
of any proceedings seeking the relief described in clause (d) of this
subsection (ii), and the proceeding has not been dismissed; (g) a period of 90
days has elapsed after the appointment of a trustee, receiver, or liquidator for
the Member or for all or any substantial part of his or her properties without
the Member’s consent to acquiescence, and the appointment has not been vacated
or stayed; or (h) a period of 90 days has elapsed after the expiration of that
stay, and the appointment has not been vacated.

 

(C)                                Withdrawal.                              
Except as expressly permitted herein, no Member shall withdraw or retire or in
any way be entitled to a return of any part of its capital account without the
unanimous consent of the Members.

 

7

--------------------------------------------------------------------------------


 

6.                                       Management Matters.

 

(A)                              Member Meetings.

 

(i)                                     Place.  All meetings of the Members
shall be held either at the principal office of the Company or at any other
place within the United States, designated by the Managing Member.

 

(ii)                                  Annual and Periodic Meetings.  An annual
meeting of the Members shall be held at 9:00 AM on the first Tuesday in May of
each year if not a legal holiday, and if a legal holiday, then at the same time
on the next succeeding day not a legal holiday.  In the event that such annual
meeting is omitted by oversight or otherwise on the date herein provided for,
the Managing Member shall cause a meeting in lieu thereof to be held as soon
thereafter as is convenient, and any business transacted or elections held at
such meeting shall be as valid as if transacted or held at the annual meeting. 
Periodic meetings may be held from time to time at the discretion of the
Managing Member, who shall provide notice of any such periodic meetings pursuant
to subpart (iv) below.

 

(iii)  Special Meetings.  Special meetings of the Members may be called by the
Managing Member or by any two Members acting jointly. Calls for special meetings
shall specify the time, place and object or objects thereof, and no business
other than that specified in the call therefor shall be considered at any such
meetings.

 

(iv)                              Notice of Meetings.  A written or printed
notice of the annual, periodic or any special meeting of the Members, stating
the time and place, and in case of special meetings, the objects thereof, shall
be given to each Member entitled to vote at such meeting appearing on the books
of the Company, by mailing same to his address as the same appears on the
records of the Company, not less than 7 days or more than 60 days before the
date of the meeting; provided, however, that no failure or irregularity of
notice of any annual meeting shall invalidate the same or any proceeding
thereat.  All notices with respect to any Units to which persons are jointly
entitled may be given to that one of such persons who is named first upon the
books of the Company and notice so given shall be sufficient notice to all the
holders of such shares.

 

(v)                                 Quorum.  A majority in number of the Units
authorized, issued and outstanding, represented by the holders of record
thereof, in person or by proxy, shall be requisite to constitute a quorum at any
meeting of Members.

 

(vi)                              Proxies.  Any Member entitled to vote at a
meeting of Members may be represented and vote thereat by proxy appointed by an
instrument in writing, subscribed by the Member, or by his duly authorized
attorney, and submitted to the Managing Member at or before such meeting.

 

(vii)                           Voting.  On any matter requiring the unanimous
consent or agreement of the Members, each Member shall have one (1) vote.  On
any matter requiring the consent of a majority in interest of the Members, each
Member shall have one vote per Unit and consent shall have been obtained if: (a)
at a meeting of the Members, upon due notice as required hereunder, at which a
quorum is present, Members holding at least 51% of the total votes present, in
person and by proxy, vote in favor; or (b) Members holding at least 51% of the
outstanding Units consent in writing.  For purposes of this Agreement, a “Super
Majority” shall have voted for or consented to any

 

8

--------------------------------------------------------------------------------


 

matter if (a) at a meeting of the Members, upon due notice as required
hereunder, at which a quorum is present, Members holding at least 75% of the
total votes present, in person and by proxy, vote in favor; or (b) holders of at
least 75% of the outstanding Units consent in writing.

 

(B)                                Managing Member.  As indicated above, Dakota
shall serve as the Managing Member of the Company.  The Managing Member shall
make all decisions with respect to the Company, its business, assets and
operations that are not expressly reserved or delegated to the unanimous or
Super Majority vote of the Members of the Company pursuant to the terms and
conditions of this Agreement.  Dakota shall continue to serve as the Managing
Member until an amendment to this Agreement is unanimously adopted by the
Members appointing another Member to serve as the “Managing Member” hereunder.

 

(C)                                Transactions Requiring Unanimous Consent. 
Notwithstanding anything contained herein to the contrary, the unanimous consent
of the Members shall be required to: (a) sell all or substantially all assets of
the Company, and/or sell the Brand; (b) consummate any merger, reorganization or
consolidation involving the Company where the Company is not the surviving
entity; or (c) admit any new Member or issue Units to any party other than a
then current Member.

 

(D)                               Transactions Requiring Super Majority Vote. 
Notwithstanding anything contained herein to the contrary, the following matters
shall be approved or consented to by the Members only upon a Super Majority
vote: (a) grant or sell licensing, manufacturing or distribution rights to Brand
rice or potato products if such rights are granted to a Member or Affiliate; (b)
pay any fee or remuneration to, or enter into, amend or change any business
contract or arrangement with, any Member or Affiliate thereof; or (c) appoint
any officer or pay any salary, wage, fee or other remuneration to any officer;
or (d) purchase any material asset for or on behalf of the Company outside the
ordinary course of business; or (e) incur any material liability, obligation or
expense for or on behalf of the Company outside the ordinary course of business.

 

(E)                                 Transactions With Members.

 

(i)                                     The Company is hereby authorized to
engage TechCom to manage the implementation of the licensed Technology and to
provide additional management services within the areas of metabolic science,
clinical research, IP development and credential development, and in
consideration therefore to pay TechCom for services rendered and for expenses
incurred in performing such services, upon the Company’s receipt of appropriate
and timely invoices for such services from TechCom, supported by such
supplemental documentation as may be satisfactory to the Managing Member.
TechCom shall provide such services as an independent contractor, and payments
of the management fee to TechCom shall constitute payments for services rendered
and shall thus be accounted for as an expense of the Company and be paid prior
to any distribution of Distributable Cash Flow hereunder.

 

(ii)                                  Subject to the terms hereof, and except
for expenses incurred by TechCom in performing its management services under
subsection (i) above for which TechCom

 

9

--------------------------------------------------------------------------------


 

shall be responsible, the Members further authorize the Company to reimburse a
Member for any reasonable, actual, out-of-pocket expenses incurred by the Member
in performing its responsibilities hereunder or in connection with business of
the Company, within 30 days after approval of payment by the Managing Member,
and all unreimbursed expenses shall be paid prior to distribution of
Distributable Cash Flow.

 

(iii)                               Subject to the terms and conditions of this
Agreement, TechCom previously granted a license to the Company with respect to
the Technology.  TechCom confirms and agrees that it hereby grants to the
Company an unconditional, irrevocable, royalty-free, perpetual, exclusive, world
wide license to use TechCom’s patent pending technology to market and
manufacture pasta, rice and potatoes only (the “Technology”), including all
improvements to the Technology hereafter developed by TechCom, and TechCom shall
promptly disclose to the Company in writing any improvements to the Technology
hereafter made by TechCom.   The Company may, at its expense, make such
improvements to the Technology as it deems appropriate subject to the prior
consent of TechCom, and the license granted hereunder shall cover such
improvements, provided the Company shall promptly disclose to TechCom in writing
any improvements to the Technology made by the Company, and TechCom shall be
free, at no cost to TechCom, to use such improvements with respect to other food
products.  TechCom hereby warrants to the Company that to the best of TechCom’s
knowledge, the Company’s use of the Technology as contemplated hereby do not
infringe the intellectual property rights of any third party.  The Company and
TechCom shall, at the request of either the Company or TechCom, enter into a
license agreement confirming the terms of such license which shall contain
normal and customary terms not inconsistent with the terms hereof and which
shall provide as follows:

 

(1)                                  If the Company desires to use the
Technology in any market outside of the United States of America and TechCom has
not yet filed patent applications in such market, then the Company agrees to pay
all expenses and fees required during the period the Company uses the Technology
in such market pursuant to such license for the preparation, filing,
prosecution, maintenance, annuities related to any patent application filed by
TechCom, such costs to be paid by the Company within 30 days of delivery of an
invoice and reasonable supporting documentation;

 

(2)                                  If the Company or TechCom becomes aware of
any infringement or alleged infringement of any patent rights covering the
Technology, such party shall immediately notify the other party in writing of
the name and address of the alleged infringer, the alleged acts of infringement
and any available evidence of infringement, and the parties shall work jointly
in good faith to use their reasonable best efforts to prevent infringement and
defend the patents, provided all legal fees to do so shall be paid for by the
Company, and any litigation shall be directed by and legal counsel shall be
engaged by TechCom, all with consultation by the Company;

 

(3)                                  As between the Company and TechCom, the
Company shall be solely responsible for all product liability claims and damages
arising from the

 

10

--------------------------------------------------------------------------------


 

manufacture, sale or use of any Brand products , and shall obtain reasonable and
appropriate insurance therefore; and

 

(4)                                  Except for manufacturing and/or
distribution contracts for Brand products or a sale by the Company of all or
substantially all of its assets or any other liquidation, the Company shall not
assign or sublicense such license rights without the prior written consent of
TechCom.

 

(iv)                              The Company has granted exclusive
manufacturing rights for Brand pasta products to Dakota pursuant to the terms of
the Manufacturing Agreement dated December 26, 2003.  The Company has authorized
Dakota to distribute the Brand products pursuant to the Services Agreement dated
December 26, 2003.  The Company shall be authorized (but not obligated) to grant
exclusive manufacturing rights for Brand rice and/or potatoes to Dakota, subject
to Dakota’s capability to manufacture such products and subject to approval by
the Super Majority vote of the Members.

 

(F)                                 Certain Market Transactions.  The Members
acknowledge that TechCom desires the Company to market and sell products the
same or substantially the same as the Brand products except under a different
brand name and different price, in connection with humanitarian or charitable
causes related to public health projects, institutional markets (e.g., school
lunch, feeding programs) and governmental markets.  The Members agree to
consider such ventures in good faith and to work cooperatively with TechCom to
consummate such ventures.

 

7.                                       Additional Interests.  Any membership
interest in the Company issued to any Member after the date hereof (including
any additional subscription or contribution or any purchase of an already
outstanding interest) shall automatically become subject to the terms and
restrictions hereof without the requirement of further action.  The term “Units”
as used herein shall include any such additional interest.

 

8.                                       Legend.  Each certificate, if any, for
any interest in the Company now held or hereafter issued by the Company shall,
in addition to any other legend required by applicable law, be endorsed with a
legend indicating that the transfer of such Unit is subject to the restrictions
contained herein.

 

9.                                       Financial Reporting.

 

(A)                              The Company shall maintain and provide to each
Member upon request, the financial statements listed in clauses (i) and (ii)
below, prepared, in each case in accordance with then-current Generally Accepted
Accounting Principles (other than Capital Contributions, Profits and Losses and
other allocations, distributions and other adjustments with respect to Member’s
Capital Accounts, which shall construed, determined and reported to Members in
accordance with this Agreement.)

 

(i)                                     As soon as practicable following the end
of each Company fiscal year (and in any event not later than ninety (90) days
after the end of such fiscal year), a balance sheet of the Company as of the end
of such fiscal year and the related statements of operations, Members’

 

11

--------------------------------------------------------------------------------


 

Capital Accounts and changes therein, and cash flows for such fiscal year,
together with appropriate notes to such financial statements, all of which shall
be audited and certified by the Company’s accountants, and in each case, to the
extent the Company was in existence, setting forth in comparative form the
corresponding figures for the immediately preceding fiscal year.

 

(ii)                                  As soon as reasonably practicable
following the end of each of the first three fiscal quarters of each fiscal year
and following the end of each of the first eleven (11) fiscal months of each
fiscal year (and in any event not later than thirty (30) days after the end of
such fiscal quarter or fiscal month, as the case may be), an unaudited balance
sheet of the Company as of the end of such fiscal quarter or fiscal month, as
the case may be, and the related unaudited statements of operations and cash
flows for such fiscal quarter or fiscal month, as the case may be, and for the
fiscal year to date, in each case, to the extent the Company was in existence,
setting forth in comparative form the corresponding figures for the prior fiscal
year’s fiscal quarter or fiscal month, as the case may be, and the fiscal
quarter or fiscal month, as the case may be, just completed.

 

(B)                                Within 90 days after the end of the Company’s
fiscal year, the Company shall furnish each Member with all information
necessary for the preparation of such portion of their federal income tax return
as it relates to the Company.

 

10.                                 Records.  The Members and their designated
representatives shall be permitted access to Company records at all reasonable
times on reasonable prior notice for the purpose of evaluating or protecting
their investment in the Company or to obtain information necessary to comply
with legal obligations.

 

11.                                 Tax Matters Partner.  The Managing Member,
or such person designated by the Managing Member from time to time, shall be the
“Tax Matters Partner” as defined in Code §6231(a)(7). The Tax Matters Partner
shall, at the Company’s expense, exercise due diligence on behalf of the Company
in responding to and resisting any Internal Revenue Service attempts to adjust
Company items of income, gain, loss, deduction or credit.  The specific actions
to be taken by the Tax Matters Partner, including commencement of litigation,
shall be determined by it in its sole discretion.  At the Company’s expense, the
Tax Matters Partner may retain such counsel and other advisors as it deems
necessary in order to promptly respond to or pursue any Internal Revenue Service
inquiry, statement, or other administrative or judicial proceeding.

 

12.                                 Dissolution of the Company.

 

(A)                              Dissolution.  The Company shall terminate and
be dissolved upon the first to occur of the following: (i) December 31, 2050;
(ii) the sale or disposition of all or substantially all assets of the Company;
(iii) upon a Super Majority vote of the Members; or (iv) upon the Termination of
a Member as provided in Section 5, unless the requisite Members elect to
continue the Company in accordance with the terms thereof.

 

(B)                                Liquidation.  Upon the dissolution of the
Company, the Managing Member shall proceed to liquidate and wind up the
Company.  Subject to the unanimous consent of the Members, all assets of the
Company shall be sold at public or private sale, and on approved terms and
conditions; provided that if the Members are unable to reach unanimous

 

12

--------------------------------------------------------------------------------


 

agreement within 30 days after dissolution (unless extended by their unanimous
consent), all assets of the Company shall be sold by public auction after at
least 30 days’ prior written notice to all of the Members.

 

13.                                 Power of Attorney.  Each Member hereby
irrevocably constitutes and appoints the Managing Member, with full power of
substitution as his true and lawful attorney in his name, place and stead to
make, execute, acknowledge, file or record any and all documents necessary or
appropriate to duly organize, qualify or maintain the Company as a limited
liability company under the laws of Ohio or any other applicable jurisdiction,
or to record the termination and dissolution thereof, or to consummate the sale
or transfer of any interest in accordance with the terms hereof or amendment
hereto arising therefrom.  It is expressly intended by each of the Members that
the power of attorney granted hereunder is coupled with an interest, and it is
agreed that said power of attorney shall survive the delivery of an assignment
by said Member of the whole or any portion of his interest, provided that the
foregoing power of attorney of the assignor Member shall survive the delivery of
such assignment solely for the purpose of enabling the Members to execute, sign,
acknowledge and file any and all instruments necessary to effect the
substitution of the assignee as a Member.

 

14.                                 Liability of Officers, Managers and Members.

 

(A)                              Limitation on Liability.  No Manager or Member
(or agent, employee, officer, director or affiliate thereof) shall be liable,
responsible or accountable in damages or otherwise to the Company or any Member
for any loss, damage, liability or expense incurred by the Company or Member by
reason of any act, alleged act or omission of such Manager or Member (or agent,
employee, officer, director or affiliate thereof) which was performed in good
faith on behalf of the Company in a manner reasonably believed by it to be
within the scope of the authority granted to it hereunder or by law, and in, or
not opposed to, the best interests of the Company, provided that such Manager or
Member (or agent, employee, officer, director or affiliate thereof) is not
guilty of gross negligence or willful misconduct. Except as otherwise provided
in the preceding sentence, notwithstanding anything contained herein, no Member
(or agent, employee, officer, director or affiliate thereof) shall be liable
under a judgment, decree, or order of a court, or in any other manner, for the
debts or any other obligations or liabilities of the Company, nor shall any
Member be required to make any capital contribution or loan to the Company after
the date hereof except as set forth in section 2(A) above, nor shall any Member
be required to restore a deficit balance in its capital accounts or, after its
capital contributions set forth in section 2(A) have been made, to make any
additional contributions, assessments, or payments to the Company.

 

(B)                                Indemnification.  The Company hereby agrees
to indemnify and hold harmless each Manager and Member (or agent, employee,
officer, director or affiliate thereof) from and against any claim, demand,
loss, damage, liability or expense by reason of any act, alleged act or omission
performed or omitted by any such party in good faith on behalf of the Company in
a manner reasonably believed it to be within the scope of the authority
conferred by this Agreement or by law and in, or not opposed to, the best
interests of the Company, so long as such party is not guilty of gross
negligence or willful misconduct.

 

13

--------------------------------------------------------------------------------


 

15.                                 Public Announcements.  No Member, nor any of
their respective affiliates or representatives, shall issue any press release or
public statement concerning this Agreement, the formation or existence of the
Company or the transactions contemplated hereby without obtaining the prior
written or verbal approval of the other Members, unless such disclosure is
required by applicable law or regulation or by an order from a court of
competent jurisdiction;  provided, however, that the Member intending to make
such release shall give the other Members prior notice and shall use its best
efforts consistent with such applicable law, regulation or order to consult with
the other parties with respect to the text of any such release of information.

 

16.                                 Counterparts.  This Agreement may be
executed in counterparts which taken together shall constitute one instrument,
notwithstanding the fact that all parties have not executed this Agreement on
the same date or that all signatures do not appear on the same copy.

 

17.                                 Notices.  All notices, offers, acceptances,
waivers and other communication under this Agreement shall be in writing and
shall be sufficiently given when received and receipted for through certified
mail, return receipt requested, or when personally delivered.  Except as
otherwise provided in this Agreement, time shall be counted to or from the date
of personal receipt or the date certified delivery is indicated as having been
made.

 

18.                                 Captions.  Captions are included for
convenient reference only and shall not affect the interpretation of any
provision of this Agreement.

 

19.                                 Severability.  The invalidity, illegality,
or unenforceability of any provision of this Agreement shall not affect or
impair the validity, legality, and enforceability of the other provisions hereof
and the Agreement shall be construed in all respects as if such invalid or
unenforceable provisions were omitted.

 

20.                                 Waiver.  Neither any course of conduct nor
any delay by any of the parties hereto in exercising any rights hereunder shall
waive any rights of such party under this Agreement.

 

21.                                 Modifications.  This Agreement may be
amended only upon the unanimous consent of the Members; provided that the
Managing Member is hereby authorized to amend this Agreement to reflect any
transfers of Units upon any such transfer.

 

22.                                 Choice of Law.  This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
Ohio, and in particular by ORC Section 1705.01 et seq., and shall be entered in
the record of minutes of the proceedings of the members of the Company.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first set forth above.

 

Witnessed By:

B-New, LLC

 

 

 

 

By:

/s/ Jonathan Hall

 

 

 

 

 

 

Title:

Principal

 

 

 

 

 

TechCom Group, LLC

 

 

 

 

 

By:

/s/ Jonathan Scot Anfinsen

 

 

 

 

 

 

Title:

President

 

 

 

 

 

Buhler, Inc.

 

 

 

 

 

By:

/s/ Beat Haeni

 

 

 

 

 

 

Title:

Head Corporate Development – Buhler
Group

 

 

 

 

 

By:

/s/ Achim Klotz

 

 

 

 

 

Title:

President-Buhler, Inc.

 

 

 

 

 

Dakota Growers Pasta Company, Inc.

 

 

 

 

 

By:

/s/ Timothy J. Dodd

 

 

 

 

 

 

Title:

President, Chief Executive Officer

 

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Date:  Effective May 1, 2005

 

 

 

No. of

 

Member

 

Units

 

B-New, LLC

 

15.12

 

TechCom Group, LLC

 

17.56

 

Buhler, Inc.

 

27.00

 

Dakota Growers Pasta Company, Inc.

 

52.32

 

 

16

--------------------------------------------------------------------------------